UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-1172



T. M. VISWANATHAN,

                                              Plaintiff - Appellant,

          versus

THE SCOTLAND COUNTY BOARD OF EDUCATION; DAVID
A. MARTIN, Dr., in his individual and official
capacity; LINDA DOUGLAS, in her official and
individual capacity; RAY OXENDINE, in his of-
ficial and individual capacity; MALCOLM FORDE,
in his official and individual capacity,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Rockingham. Robert R. Merhige, Jr.,
Senior District Judge, sitting by designation; Russell A. Eliason,
Magistrate Judge. (CA-93-325-3)

Submitted:   January 18, 1996             Decided:   January 31, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


T. M. Viswanathan, Appellant Pro Se. Jonathan A. Blumberg, THAR-
RINGTON & SMITH, Raleigh, North Carolina; Nickolas Joseph Sojka,
Jr., WILLIAMSON, DEAN, BROWN, WILLIAMSON & PURCELL, Laurinburg,
North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals from the district court's November 10, 1994,

final judgment based on the jury's verdict in favor of Defendants,

as well as the jury's verdict itself. Appellant also appeals from
the district court's orders of December 27, 1994, denying his post-

judgment motions styled pursuant to Fed. R. Civ. P. 52, 59, and 60;

October 17, 1994, partially granting Defendants' motion for summary

judgment; October 31, 1994, June 26, 1994,* March 17, 1994, Decem-
ber 28, 1993, October 27, 1993, and September 27, 1993, concerning

various pre-trial motions and discovery matters; and October 6,

1994, denying Appellant's motion for summary judgment as untimely.
We have reviewed the record and the district court's opinions and

find no reversible error. Accordingly, we affirm the jury's

verdict, and the district court's orders on the reasoning of the
district court. Viswanathan v. Scotland County, No. CA-93-325-3

(M.D.N.C. Oct. 27, 1993; Mar. 17, 1994; Oct. 6, 17 & 31, 1994; Nov.

1 & 2, 1994; Dec. 27, 1994). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the Court and argument would not aid the decisional

process.




                                                          AFFIRMED



     *
       The district court's docket sheet does not reflect a June
26, 1994, order.

                                3
4